MURPHY, J.
In a four-count indictment returned by a Baltimore City Grand Jury, Helen L. Holton, Respondent, was charged with bribery, malfeasance in office, nonfeasance in office, and perjury. The Circuit Court for Baltimore City granted her motion *533to dismiss those charges on the ground of legislative privilege. After that ruling was affirmed by the Court of Special Appeals in State v. Holton, 193 Md.App. 322, 997 A.2d 828 (2009), the State filed a petition for writ of certiorari in which it presented two questions for our review:
I. DID THE COURT OF SPECIAL APPEALS ERR IN HOLDING THAT THE COMMON LAW PROHIBITS THE USE OF EVIDENCE OF LEGISLATIVE ACTS OF A LOCAL OFFICIAL IN A STATE CRIMINAL PROSECUTION?
II. DID THE COURT OF SPECIAL APPEALS ERR IN HOLDING THAT § 5-501 OF THE COURTS AND JUDICIAL PROCEEDINGS ARTICLE PROVIDES LEGISLATIVE IMMUNITY TO LOCAL OFFICIALS IN STATE CRIMINAL PROSECUTIONS OTHER THAN PROSECUTIONS FOR DEFAMATION?
(Emphasis in original).
We granted the State’s petition. 416 Md. 272, 6 A.3d 904 (2010). The first question presented, although interesting, is moot. For the reasons that follow, we answer “no” to the second question and therefore affirm the judgment of the Court of Special Appeals.
Background
The indictment at issue includes the following assertions:
The Grand Jurors of the State of Maryland for the City of Baltimore do on their oath present:

FACTS COMMON TO ALL COUNTS

8. Prior to January 2007, Helen L. Holton served as Chairperson of the Economic Development and Public Financing Subcommittee and commencing on or after January, 2007, Helen L. Holton served as the Chairperson of the Taxation and Finance Committee.
*5349. At all times pertinent, as a member of the Baltimore City Council, Helen L. Holton was prohibited by the Baltimore City Ethics Ordinance from soliciting or accepting gifts from any person seeking to do business, in any amount with the Baltimore City Council, or engaged in activity regulated or controlled by the Baltimore City Council, or with a financial interest that might be substantially and materially affected, in a manner distinguishable from the public generally, by the performance or non-performance of her official duties.
15. On or about June 12, 2006, at the regularly scheduled 3:00 p.m. meeting of the Baltimore City Council, Councilwoman Helen L. Holton, acting for the Economic Development and Public Financing Subcommittee, reported favorably to the City Council on Bill 05-0301, the proposed PILOT for Parcel B portion of the Inner Harbor East project.
22. On or about June 4, 2007, a Baltimore City Council Bill, Legislative ID number 07-0700 (hereinafter “Bill 07-0700”) pertaining to the parcel D portion of the Inner Harbor East project was introduced to the Baltimore City Council and assigned to the Taxation and Finance Committee chaired by Councilwoman Helen L. Holton.
28. On or about July 19, 2007, the Taxation and Finance Committee of the Baltimore City Council held a public hearing on Bill 07-0700. Of the five members of the Committee, Chairperson Helen L. Holton and two other committee members voted to report favorably on the Bill, with amendments. One member as absent and the fifth member abstained.
*53534. On or about August 13,2007, Helen L. Holton reported Bill 07-0700 favorable with amendments to the City Council.
36. On or about September 24, 2007, the City Council approved Bill 07-0700, authorizing tax relief benefits in the form of a Payment in Lieu of Taxes (PILOT) for Parcel D of Inner Harbor East, with Councilwoman Helen L. Holton casting her vote in favor of the Bill.
38. In her Financial Disclosure Statement, Helen L. Holton was asked whether she had received any significant gifts, directly or indirectly, from any person that does business with the City or is regulated or lobbies before the City during calendar year 2007. Helen L. Holton answered “yes” to the question and attached Schedule 4 which required a description of all gifts. In response to the question on Schedule 4 about the nature of the gifts, Helen L. Holton responded: “events for which all council members were invited.” No other gifts were disclosed.

COUNT I


BRIBERY

(Criminal Law Article, Section 9-201)
39. The allegations contained in paragraphs 1 through 38 are re-alleged and incorporated herein as if set forth in full.

COUNT II


Malfeasance in Office

*536(Common Law)
41. The allegations contained in paragraphs 1 through 38 are re-alleged and incorporated herein as if set forth in full.

COUNT III


(Perjury—Criminal Law Article, § 9-101)

43. The allegations contained in paragraphs 1 through 38 are re-alleged and incorporated herein as if set forth in full.

COUNT IV


Nonfeasance in Office

(Common Law)
45. The allegations contained in paragraphs 1 through 38 are re-alleged and incorporated herein as if set forth in full.
The Circuit Court’s dismissal of the indictment at issue was accompanied by a MEMORANDUM in which it (1) rejected the State’s argument that the doctrine of legislative immunity has no application whatsoever to a criminal prosecution of a member of the Baltimore City Council, (2) found “that prohibited legislative material was used and relied on in bringing [the charges against Respondent],” and (3) explained why dismissal of the indictment was required:
These legislative acts are realleged in each of the four counts of the indictment. They form the factual predicate for the charge in Count I that the payment by Doracon Contracting Inc. of $12,500.00 for the survey constituted the receipt of a bribe[ ]; in Count II, that the alleged solicita*537tion and acceptance of that same money constituted a gift and malfeasance in office[ ]; in Count III, that the failure to list the receipt of the $12,500.00 gift on Ms. Holton’s 2007 Financial Disclosure Form constituted perjury[ ]; and in Count IV, that this failure also constituted nonfeasance in office.
The State makes no fail-back or alternative argument that its conduct of the prosecution could be shown to have complied with the State and federal law cited above. For example, cases have indicated that the State may, without violating the privilege, rely on some acts “casually or incidentally related to legislative affairs but not part of the legislative process itself.” United States v. Brewster, 408 U.S. 501, 528, 92 S.Ct. 2531, 33 L.Ed.2d 507 (1972). This doctrine provides prosecutors with some leeway to make incidental references to legislative matters without impairing the privilege.
The Court reads the failure of the State Prosecutor to make such a showing or proffer, despite being provided several opportunities to do so, including at oral argument on the motion on April 23rd, as a functional concession and admission that, on the current record, it cannot show compliance with the requirements to screen the grand jury from prohibited and prejudicial legislative related evidence in [Respondent’s case].
The opinion of the Court of Special Appeals included the following analysis:
A fair reading of [CJ] § 5-501 intimates a legislative imperative that local legislators enjoy the same protection as the protection that State legislators have against being forced to defend or explain their legislative conduct. Section 5-501 provides:
Action for defamation against local government official. *538A civil or criminal action may not be brought against a city or town councilman, county commissioner, county councilman, or similar official by whatever name known, for words spoken at a meeting of the council or board of commissioners or at a meeting of a committee or subcommittee thereof.
We do not share the parties’ view that the statute is limited to defamation actions against local legislators. Such a view improperly elevates the effect of a mere caption and ignores the plain language of the statute itself as well as its legislative history. The statute was initially enacted by 1973 Md. Laws, ch. 287 for the purpose, according to its title, of providing that “certain officials shall not be liable in any civil action or criminal prosecution for words spoken in debate.” (Emphasis added). Intending to cover all local legislators it added, in nearly identical language, to each of the Code articles dealing with municipal and county legislative bodies (Articles 23A, 25, 25A and 25B) that no such local legislator—town councilman, county commissioner, county councilman, code county commissioner or in debate at [a meeting of the applicable legislative body].” The meaning and effect of that statute could not be clearer. That language was lifted directly from Article III, Section 18 of the Maryland Constitution and must be construed as having the same effect—to provide the same level and scope of protection to the local legislators as is enjoyed by members of the General Assembly.
A few months after the enactment of that statute, the General Assembly returned for a special summer session in order to begin implementation of the code revision process—the non-substantive re-writing of the 1957 Code in a more topical and coherent manner. One of the volumes produced at that special session was the Courts and Judicial Proceedings Article, which was intended as a generally non-substantive collection and revision of the laws relating to judicial proceedings. See 1973 Md. Laws (1st Sp.Sess.) Ch. 2, § 1. In furtherance of that purpose and intent, the *539sections added to Articles 23A, 25, 25A and 25B just months earlier were consolidated and re-styled as Section 5-304 of the new Article. The new section read:
A civil or criminal action may not be brought against a city or town councilman, county commissioner, county councilman, or similar official by whatever name known, for words spoken at a meeting of the council or board of commissioners.
That no substantive change was intended by the rewording of the language is evident from the Revisor’s Note that immediately followed the section: “This section is new language derived from Art. 23A, § 1A, Art. 25, § 1A, Art. 25A, § 3, and Art. 25 B, § 10A....” -45-In 1976, the statute was expanded to provide protection not only for legislative conduct at meetings of the council or board itself but also subcommittee meetings. See 1976 Md. Laws, Ch. 355. In 1977, the section was moved to its present location, Section 5-501, without any substantive change.
Unfortunately, the advisory body tasked with drafting the new Courts and Judicial Proceedings Article added as a caption to the section “Action for defamation against local government official” and that caption has remained with the section. The parties have seized upon that caption as limiting the scope of the statute itself, which we find to be inappropriate and inadmissible. In determining the meaning of a statute, we look to the words of the statute itself, not a caption. W. Corr. Inst. v. Geiger, 371 Md. 125, 141[, 807 A.2d 32, 41] (2002).... Captions and headings are mere catchwords and can never be taken to limit or expand the plain meaning of the statutory language. The Legislature itself has made that clear. Article 1, Section 18 provides:
The captions or headlines of the several sections of this Code which are printed in bold type, and the captions or headlines of the several subsections of this Code which are printed in italics or otherwise, are intended as mere catchwords to indicate the contents of the sections and subsections. They are not to be *540deemed or taken as titles of the sections and subsections, or as any part thereof; and, unless expressly so provided, they shall not be so deemed or taken when any of such sections and subsections, including the captions or headlines, are amended or reenacted.
[W]e conclude that the privilege or immunity enjoyed by local legislators should be extended to criminal proceedings, as a matter of common law and C.J.P. § 5-501. Local legislators constitute the most direct form of representative democracy. They are the closest to the People and they often set the policies that most directly affect the health, safety and quality of life of the people residing in their communities. They must enjoy the same ability to speak and act in their legislative capacities, without fear of retribution, either criminally or civilly, because of what they say or how they vote. They may be called upon to answer for their legislative conduct to the citizens who elected them, which is what democracy is all about, but they may not be compelled to defend their legislative conduct to a prosecutor, to a grand jury or to a court. The record in this case shows that that is precisely what Ms. Holton was asked to do, and the circuit court was correct in not permitting it.
State v. Holton, 193 Md.App. at 362-70, 997 A.2d at 852-56. (Emphasis supplied).
Discussion
We agree with the above quoted analysis of the Court of Special Appeals. Whether local legislators enjoyed a common law “speech and debate” immunity from criminal prosecutions is presently a moot question because the General Assembly has, by statute, provided that immunity.
The following rules of statutory interpretation are applicable to the case at bar:
*541Ordinary and popular understanding of the English language dictates interpretation of terminology within legislation.
Deville v. State, 383 Md. 217, 223, 858 A.2d 484, 487 (2004).
In fact, all statutory interpretation begins, and usually ends, with the statutory text itself, Marriott Employees [Federal Credit Union ] v. MVA, 346 Md. 437, 444-45, 697 A.2d 455, 458 (1997), for the legislative intent of a statute primarily reveals itself through the statute’s very words. Derry v. State, 358 Md. 325, 335, 748 A.2d 478, 483 (2000). A court may neither add nor delete language so as to reflect an intent not evidenced in the plain and unambiguous language of the statute; nor may it construe the statute with forced or subtle interpretations that limit or extend its application. * * *
Where the statutory language is free from [any] ambiguity, courts will neither look beyond the words of the statute itself to determine legislative intent nor add to or delete words from the statute.
Price v. State, 378 Md. 378, 387, 835 A.2d 1221, 1226 (2003).
If the words of a statute are clear and unambiguous, our inquiry ordinary ends and we need investigate no further, but simply apply the statute as it reads. [ ] We interpret statutes to give every word effect, avoiding constructions that render any portion of the language superfluous or redundant.
Gillespie v. State, 370 Md. 219, 222, 804 A.2d 426, 427 (2002).
Having applied those rules to CJ § 5-501, we conclude that the General Assembly meant what it said when it provided that a “criminal action may not be brought against a [member of the Baltimore City Council] for words spoken at a meeting of the council ... or at a meeting of a committee or subcommittee thereof.” Because any other interpretation of CJ § 5-501 would violate the well established rule that a statute should be interpreted in a way that does not render nugatory or superfluous any word, clause, sentence, or phrase included therein, the case at bar is not one in which we must *542“go hunting the ghost of legislative intent.” Franklin Square Hospital v. Laubach, 318 Md. 615, 619, 569 A.2d 693, 695 (1990).
Moreover, the legislative history actually confirms our conclusion that the doctrine of local official legislative immunity is applicable to a criminal prosecution. The “purpose” clauses of the applicable bills make it clear that the General Assembly intended to provide local legislators with immunity from both civil and criminal actions based upon words spoken in their legislative capacities. As the Court of Special Appeals noted, the General Assembly had several opportunities to— but never did—remove the immunity provisions set forth in CJ § 5-501.
Ordinarily, because there is no limitation on the character of evidence that may be presented to a grand jury, a defendant is not entitled to the dismissal of an indictment founded on evidence that is inadmissible at trial. As this Court stated in State v. Bailey, 289 Md. 143, 422 A.2d 1021 (1980):
In passing upon the validity of a motion to dismiss an indictment, the appellate courts of this State have been steadfast in holding that: (1) the motion is not a proper vehicle for testing the admissibility of testimonial evidence at trial, Richardson v. State, 7 Md.App. 334, 255 A.2d 463 (1969); (2) an unlawful arrest is not a ground for quashing an indictment, Matthews v. State, 237 Md. 384, 206 A.2d 714 (1965); (3) a defendant is not entitled to dismissal simply because the prosecution acquired incriminating evidence in violation of law, even if tainted evidence was presented to the grand jury, Everhart v. State, 274 Md. 459, 337 A.2d 100 (1975); (4) an indictment should be dismissed where it has been returned by grand jurors who had been required to show a belief in God, State v. Madison, 240 Md. 265, 213 A.2d 880 (1965).
Id. at 149-150, 422 A.2d at 1025. (Footnotes omitted). In Everhart, supra, this Court stated:
*543Although in State v. Siegel, 266 Md. 256, 292 A.2d 86 (1972), aff'g State v. Siegel, 13 Md.App. 444, 285 A.2d 671 (1971), this Court sustained the dismissal of an indictment because of an invalid order authorizing an electronic surveillance, it seems clear under the decisions of the United States Supreme Court that “a defendant is not entitled to have his indictment dismissed before trial simply because the government ‘acquire[d] incriminating evidence in violation of the [law],’ even if the ‘tainted evidence was presented to the grand jury.’ ” Gelbard v. United States, 408 U.S. 41, 60, 92 S.Ct. 2357, 33 L.Ed.2d 179 (1972), citing United States v. Blue, 384 U.S. 251, 255, 86 S.Ct. 1416, 16 L.Ed.2d 510 (1966). See also Lawn v. United States, 355 U.S. 339, 78 S.Ct. 311, 2 L.Ed.2d 321 (1958); Costello v. United States, 350 U.S. 359, 76 S.Ct. 406, 100 L.Ed. 397 (1956).
274 Md. at 486-487, 337 A.2d at 116.
The case at bar presents a rare exception to the general rule that suppression of inadmissible evidence, rather than dismissal of the indictment, is the appropriate relief. Although CJ § 5-501 does not provide Respondent with complete immunity from prosecution,1 the protection provided by that statute is not limited to the exclusion of evidence of “words spoken” by the defendant at a meeting or subcommittee meeting of the elected body on which the defendant is or was serving. CJ § 5-501 provides that “[a] ... criminal action may not be brought against [Respondent] for words spoken at a meeting of the Council or ... at a meeting of a committee or subcommittee thereof.” The indictment at issue in the case at bar, which is permeated with assertions that Respondent engaged in conduct for which she does have immunity, is a criminal action that has been brought in violation of CJ § 5-501. The remedy for that violation is dismissal of the indictment.
*544JUDGMENT OF THE COURT OF SPECIAL APPEALS AFFIRMED; COSTS TO BE PAID BY PETITIONER.
HARRELL and ADKINS, JJ., Dissent.

. In State v. Panagoulis, 253 Md. 699, 253 A.2d 877 (1969) (aff'g 3 Md.App. 330, 239 A.2d 145 (1968)), this Court affirmed the dismissal of bribery indictments on the ground that the defendant’s testimony before the grand jury provided him with (transactional) “immunity from prosecution.” Id. at 707, 253 A.2d at 881.